PER CURIAM.
These consolidated appeals stem from a class action proceeding for injunctive relief related to problems created by overcrowding at Western Missouri Correctional Center. The inmates appeal the order of the District Court1 granting summary judgment to the prison officials. We grant the pending motions to appeal in forma pauperis, and deny the pending motions for appointment of counsel.
Applying the same legal standards as the District Court, we review the grant of summary judgment de novo. Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir.1997). After carefully reviewing the record and governing precedent, we conclude that the inmates failed to raise sufficient material facts to defeat summary judgment on their claims. See Fed.R.Civ.P. 56(c). Accordingly, we affirm the judgment of the District Court. See 8th Cir. R. 47A(a).

. The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri.